UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARLENE CORTEZ, )
)
Plaintiff, )
) Case: 1:15—cv—00863 Jury Demand
v. ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
MARY pAT WRIGHT et a1” ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and her pro se complaint. For the reasons stated below, the Court will grant the application and

dismiss the complaint.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § 1915(e)(l)(B). In Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory. but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such ﬁnding is appropriate when the facts alleged

are irrational or wholly incredible. Demon v. Hernandez, 504 US. 25, 33 (1992).

The Court is mindful that complaints ﬁled by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

i

‘ ,i,_MWiw¢W»mWWWWWWWWW. W. t. V ,

US. 519, 520 (1972). Nevertheless, having reviewed the plaintiffs complaint, the Court
concludes that what factual contentions are identiﬁable are baseless and Wholly incredible. For

this reason, the complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

    

United States Distrlct Judge